822 F.2d 60
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sam YONO, Defendant-Appellant.
No. 86-1206
United States Court of Appeals, Sixth Circuit.
July 6, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.
PER CURIAM:


1
Defendant Sam Yono appeals his jury conviction of possession of stolen mail in violation of 18 U.S.C. Sec. 1708.  Appellant was sentenced to two years in the custody of the Attorney General, with the execution of sentence being suspended except for the first six months.  Defendant was ordered to make restitution in the amount of $4,050.00, fined $1,500.00 and assessed $50.00 as a special assessment.  The issue on appeal is whether the trial court abused its discretion by failing to conduct an evidentiary hearing or to make findings of fact to resolve the dispute concerning the amount of loss to the victim and the parole guidelines.  After careful review of the record, we find no abuse of discretion on the part of the district court in sentencing appellant.


2
Accordingly, we AFFIRM the conviction of the district court.